HARALSON, J.
This is a contest between the appellees, creditors of the grantor, and the grantee in a conveyance , on a bill filed by the former, assailing the validity of the conveyance, as having been made to hinder, delay and defraud the complainants, who were creditors of the grantor, at the time the conveyance was made.
In such a contest, the onus of proving that the conveyance was founded on an adequate and valuable consideration, is upon the grantee. The bill in this case averred, and the proof showed, the comlainants’ claim against the alleged fraudulent grantor was in existence before, and at the time of the conveyance to the grantee. It has long been settled in this State, that in a controversy of this character, the recital of the consideration of a deed thus assailed, is not evidence against the creditor, and is the mere declaration or admission of the grantor, as between him and the grantee.
There was no prof on the part of the grantee as to the consideration of this deed. He relied upon the denials in his answer, and supposed these put the burden of *415proof of the allegations of the bill on the complainants. Under our uniform rulings, we must regard the conveyance as voluntary and fraudulent. — Hubbard v. Allen, 59 Ala. 283 ; Hamilton v. Blachwell, 60 Ala. 545 ; Zelnicker v. Brigham, 74 Ala. 598 ; Thorington v. City Council of Montgomery, 88 Ala. 552; Chipman v. Glennon, 98 Ala. 263.
There was no error in the decree of the chancery court, and it must he affirmed.